NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3618-18T3

GRACE MCMAHON,

          Petitioner-Appellant,


V.

BOARD OF TRUSTEES,
TEACHERS' PENSION AND
ANNUITY FUND,1

          Respondent-Respondent.


                   Submitted December 9, 2020 – Decided January 14, 2021

                   Before Judges Whipple, Rose and Firko.

                   On appeal from the Board of Trustees of the Teachers'
                   Pension and Annuity Fund, Department of the
                   Treasury, TPAF No. 1-10-103802.

                   Grace McMahon, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney

1
  Improperly pled as Department of the Treasury, Division of Pension and
Benefits.
            General, of counsel; Juliana C. DeAngelis, Deputy
            Attorney General, on the brief).

PER CURIAM

      Grace McMahon appeals pro se from an April 5, 2019 final agency

decision of the Board of Trustees (Board) of the Teachers' Pension and Annuity

Fund (TPAF), denying her application for a refund of payments made toward

the outstanding balance on her pension loan. McMahon contends she paid the

loan in full; she alternatively argues "the alleged outstanding loan is a time -

barred debt." We affirm.

      The procedural history and facts of this matter are fully set forth in the

Board's cogent final decision. We therefore summarize only the key facts and

events, which are largely undisputed.

      McMahon enrolled in TPAF in September 1973 after she was hired as a

teacher by the Elizabeth Board of Education (EBOE). Five months before she

retired in March 1992, McMahon applied to the Department of the Treasury,

Division of Pensions and Benefits (Division) for a TPAF pension loan. On

November 13, 1991, the Division issued McMahon a check for $6260. The loan

was amortized over thirty payroll deductions for a total loan amount of

$6,689.70, which sum included four-percent interest.          Monthly payroll

deductions of $222.99 commenced on December 1, 1991 and terminated on

                                                                        A-3618-18T3
                                        2
March 31, 1992. McMahon retired on March 20, 1992 and deferred receipt of

her pension until October 2003, when she would reach age sixty.

      In response to McMahon's inquiry for loan payoff information, on March

30, 1992, the Division notified McMahon that she had an outstanding balance

of $5,093.11, provided payment was made by May 14, 1992. Notably, the

Division stated that amount was "based on the assumption that all of

[McMahon's] payments during the last few months ha[d] been made as

scheduled." The Division further advised: "The effective date of this lump sum

payment will be 06-01-92."

      Following receipt of McMahon's $5,093.11 payment on May 14, 1992, the

Division issued a "Certification of Payroll Deductions" to the EBOE stating:

"MEMBER HAS SATISFIED THEIR [SIC] TOTAL LOAN OBLIGATION IN

FULL.      PLEASE DISCONTINUE LOAN DEDUCTIONS ON THE

EFFECTIVE DATE OF 06-01-1992." McMahon retired in March 1992 and was

removed from payroll at the end of that month. As a result, the loan payments

for April and May 1992 were not made through payroll deductions, resulting in

a $698.69 balance due.

      In August 2017, the Division notified McMahon that its post-retirement

audit revealed "an outstanding loan balance of $698.69 as of [her] retirement


                                                                       A-3618-18T3
                                      3
date." Further, "[l]oan payments were anticipated for April through May 1992

when [McMahon was] quoted with the loan payoff figure" and, as such, the

"remaining loan balance was never paid and interest on this balance ha[d]

accrued through [her] retirement date."       The Division further informed

McMahon that monthly deductions of $279.04 would be made from her pension

check beginning September 1, 2017 "to satisfy the loan balance plus interest

accrued," which totaled $1,220.47.

      On October 2, 2017, McMahon appealed the Division's decision to the

Board, seeking reimbursement of those deductions already made and to prevent

further deductions. Among other things, McMahon argued the Division had

advised that the loan was satisfied. Alternatively, McMahon contended she

could not be held responsible for the outstanding balance because the statute of

limitations for civil actions barred recoupment of the unpaid loan balance.

      McMahon unexpectedly attended the Board's January 11, 2018 meeting

and addressed the Board, but her appeal was held in abeyance pending the

Division's "finalization of discussions with the [IRS]." 2 The Board denied her


2
  Sometime prior to July 2016, the Division conducted an audit of the State's
pension systems, including the TPAF. Among other errors, the Division
identified multiple loans, including McMahon's, which were not paid within five
years of issuance, thereby jeopardizing the status of five pension funds,


                                                                        A-3618-18T3
                                       4
request at its December 6, 2018 meeting and issued a written decision on

December 21, 2018. 3

      The Board's initial written decision accurately detailed the procedural

posture of the matter and McMahon's legal and equitable arguments. According

to the Board, the Division never was notified of McMahon's March 20, 1992

retirement date and, as such, the Division "did not realize at the time that

scheduled loan deductions from [her] paycheck for April and May 1992 were

not submitted to the Division." The Board noted the Division's calculation of

her loan payoff amount "assumed [McMahon's] loan payments [we]re made as

scheduled . . . ." Because McMahon missed the April 1992 and May 1992




including the TPAF, as qualified governmental plans under the Internal Revenue
Code. See 26 U.S.C. § 72(p)(2)(B). Under the Code, such unpaid loans are
deemed distributions, which are taxable as income to the funds' members. 26
U.S.C. § 72(p)(1). Following the audit, the Division and the Internal Revenue
Service executed an agreement, detailing the Division's voluntary compliance
program in exchange for amnesty regarding 336 "loan failures in 2014, 2015 and
2016," totaling $1,648,941.96. The State provided the agreement in its appendix
on appeal. Although the Board apprised McMahon about the substance of the
agreement, it is unclear from the record whether the Board provided the
agreement to McMahon during the pendency of her appeal before the agency.
3
  The Board issued a corrected decision on January 8, 2019, which was limited
to one statutory citation.


                                                                       A-3618-18T3
                                      5
payments, the quoted amount of $5,093.11 was erroneous, resulting in the

unpaid balance.

      Citing N.J.S.A. 18A:66-35 to -35.1 and -63 of the Teachers' Pension and

Annuity Fund Law (TPAF Law), the Board concluded it was authorized to

deduct from McMahon's pension payments any unpaid balance with interest. As

the Board correctly recognized, the statute expressly "provides for the

corrections of errors." Enacted in 1967, N.J.S.A. 18A:66-63 states:

            If any change or error in records results in a member or
            beneficiary receiving from the retirement system more
            or less than [s]he would have been entitled to receive
            had the records been correct, then on discovery of the
            error, the board of trustees shall correct it and, so far as
            practicable, adjust the payments in such a manner that
            the actuarial equivalent of the benefit to which [s]he
            was correctly entitled shall be paid.

      Additionally, the Board

            relie[d] on the fact that the TPAF is a tax-qualified plan
            in accordance with the Internal Revenue Code [(IRC)],
            which requires that pension loans comply with [IRC]
            section 72(p). Failure of the TPAF to comply with
            [that] section . . . could result in plan disqualification,
            meaning the TPAF could lose its tax-qualified status.
            The Board is also aware that the [Division] entered into
            an [a]greement with the Internal Revenue Service
            [(IRS)] to correct errors in the loan program that could
            have disqualified the TPAF, and as part of that
            [a]greement, the TPAF Board must enforce [IRC]
            section 72(p).


                                                                           A-3618-18T3
                                         6
      The Board also rejected McMahon's argument that the statute of

limitations for civil claims barred the Board's recoupment of the loan and

dismissed her demand for various fees incurred for challenging the Board's

decision. Those fees included faxing and copying costs and travel expenses for

attending the Board meeting. Citing our decision in Sellers v. Board of Trustees,

Police & Firemen's Retirement System, 399 N.J. Super. 51 (App. Div. 2008),

the Board determined it could not grant McMahon amnesty on equitable grounds

because doing so would harm the overall pension scheme. Id. at 62-63.

      McMahon appealed the Board's determination, primarily challenging the

Board's determination that the Division was never notified of her retirement

date; the Division tacitly considered her loan paid for more than twenty-five

years; and her alleged debt is barred by the ten-year statute of limitations for

"any civil action commenced by the State . . . ." See N.J.S.A. 2A:14-1.2.

Concluding no material facts were in dispute, the Board prepared findings of

fact and conclusions of law which were approved at its March 7, 2019 meeting.

      On April 5, 2019, the Board issued its final administrative decision,

denying McMahon's appeal. Finding it was constrained by "the laws governing

the TPAF," the Board addressed McMahon's contentions, methodically setting




                                                                         A-3618-18T3
                                       7
forth its factual findings, the procedural posture of the case, and well-reasoned

legal conclusions.

      Among other things, the Board referenced the Division's "Closing

Agreement with the IRS that identifie[d] problems with pensions loans and a

method to correct the identified errors, while maintaining the tax-qualified status

of the TPAF." Citing the governing statutes, the Board reiterated its authority

to deduct any unpaid loan balance and interest on that unpaid balance from

McMahon's pension payments. See N.J.S.A. 18A:66-35 to -35.1 and 66-63.

Further, the Board again noted the TPAF is subject to IRS regulations, which

require that loans be repaid within five years of issuance or otherwise are

deemed a distribution. Notably, the Board observed: "The deemed di stribution

does not cancel the loan obligation, which still must be repaid to the [TPAF],

with applicable interest."

      Applying the law to the McMahon's case, the Board concluded:

                  There is no dispute that [McMahon] took a loan
            from [her] TPAF account, on November 13, 1991, that
            [she] started repaying the loan through payroll
            deductions, and repayment ceased when [she] requested
            a loan pay[]off from the Division. There is further no
            dispute that when the Division provided [McMahon]
            with a loan payoff, the notification stated that the
            payoff was based on [her] loan payments being current
            and "[t]he effective date of this lump sum payment will
            be June 1, 1992." There is no dispute that [McMahon]

                                                                           A-3618-18T3
                                        8
            went off payroll at the end of March 1992 and therefore
            did not make payments for April and May 1992. While
            the Division did not carry these loan payments in
            retirement, [McMahon] also did not notify the Division
            that [she] went off payroll prior to the June 1, 1992
            payoff date for [her] loan.         The TPAF Board
            acknowledge[d] that [McMahon's] remaining loan
            payments were not carried into retirement and
            automatically deducted from [her] pension checks by
            the Division. When the Division realized [McMahon's]
            loan was not being repaid, [she was] informed by the
            Division of the outstanding loan obligation, and
            thereafter the Division implemented a modified
            repayment schedule to repay [her] loan.

      The Board further observed "the issue of the repayment of loans in

retirement implicates more than just [McMahon's] loan." Recognizing "the

TPAF is a federally tax-qualified plan" under N.J.S.A. 43:3C-18(a), the TPAF's

failure to comply with IRC requirements, such as repayment within five years

under 26 U.S.C. § 72(p), could jeopardize that qualification. According ly, the

Board again rejected McMahon's "request to waive the amount of accrued

interest charged on [her] loan because doing so could harm the overall pension

scheme." This appeal followed.

      On appeal, McMahon raises the following points 4 for our consideration:

            I. [McMahon] has a contract with [the TPAF].
            ([Not] Raised Below)

4
  McMahon's point headings fail to state "the place in the record where the
opinion or ruling is located . . . ." See R. 2:6-2(a)(6).
                                                                       A-3618-18T3
                                      9
           II. [McMahon] is suing the State of New Jersey for
           negligence under [the Tort Claims Act,] N.J.S.A. 59:1-
           1 [to 12-3].
           ([Not] Raised Below)

           III. [The TPAF] erred in denying [McMahon]'s appeal
           by refusing to acknowledge [her] proof of pension loan
           repayment.

           IV. [The TPAF] erred in relying on N.J.S.A. 18A:66-
           63 to correct errors.

           V. [The TPAF] erred in stating that [McMahon] did not
           notify the [The TPAF] that she went off payroll prior to
           June 1, 1992.

           VI. [The TPAF] breached the terms of the pension loan
           contract.
           ([Not] Raised Below)

           VII.    [The TPAF] has incorrectly characterized its
           actions in this matter by claiming that the basis for their
           actions is factually predicated upon IRS mandates
           rather than upon the alleged debt collection activity
           which prompted the deductions from the [TPAF]'s
           retirement checks.

           VIII. [TPAF] has placed an undue burden upon
           [McMahon] to defend against this claim.

     As a preliminary matter, the issues McMahon now raises in points I, II

and VI, were not raised before the TPAF or the Board. Accordingly, we decline

to consider those arguments on this appeal. See In re Stream Encroachment

Permit, 402 N.J. Super. 587, 602 (App. Div. 2008); see also Zaman v. Felton,


                                                                         A-3618-18T3
                                      10
219 N.J. 199, 226-27 (2014); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973); Pressler & Verniero, Current N.J. Court Rules, cmt. 3 on R. 2:6-2

(2021).

      We have considered McMahon's remaining contentions in light of the

record and applicable legal principles, and conclude they are without sufficient

merit to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

Pursuant to our deferential standard of review, In re Stallworth, 208 N.J. 182,

194 (2011), we affirm substantially for the reasons expressed in the Board's

cogent written decision, which "is supported by sufficient credible evidence on

the record as a whole," R. 2:11-3(e)(1)(D), and is not arbitrary or capricious or

inconsistent with legislative policy, see Brady v. Bd. of Review, 152 N.J. 197,

210-11 (1997). We add only the following brief remarks.

      On appeal, the Board does "no[t] dispute that the Division erred when it

failed to transfer McMahon's outstanding loan balance into her retirement

account." It is likewise undisputed that the Division failed to discover the

missed payments until twenty-five years after McMahon issued a lump sum

payment of $5,093.11 in – what she contends was – satisfaction of the loan.

Accordingly, we recognize there is nothing in the record to establish that

McMahon acted in bad faith.


                                                                         A-3618-18T3
                                      11
      Nonetheless, McMahon was required to repay the outstanding loan

balance. See N.J.S.A. 18A:66-35.1. And the Board was statutorily mandated to

correct the Division's error. See N.J.S.A. 18A:66-63. Notably, the TPAF statute

does not contain a limitations period. Cf. N.J.S.A. 54:51A-7 (limiting the tax

court's power to correct clerical errors "upon the filing of a complaint at any

time during the tax year or within the next [three] tax years thereafter").

      Moreover, as we recognized more than fifty years ago:

            The pension statute is carefully drawn to protect the
            integrity of the public and contributed funds from
            which pensions are paid. Administrative errors by
            officials in respect of such funds, which are a public
            trust, cannot on the theory of estoppel be permitted to
            aggrandize the specific statutory rights of qualified
            pensioners into illegal depletions of such funds for their
            private benefit.

            Tubridy v. Consol. Police & Firemen's Pension Fund
            Comm'n., 84 N.J. Super. 257, 263 (App. Div. 1964).

We are therefore compelled to affirm the Board's decision, which is consistent

with the governing law and the public policy that is aimed at protecting "the

overall pension scheme."

      Affirmed.




                                                                              A-3618-18T3
                                       12